     Case 3:20-cv-00270-LAB-AHG Document 19 Filed 07/10/20 PageID.175 Page 1 of 8



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANGELIQUE SINGLETARY, on behalf                  Case No.: 3:20-cv-00270-LAB-AHG
      of herself and all persons similarly
12                                                     ORDER:
      situated,
13                                    Plaintiff,       (1) GRANTING IN PART AND
14    v.                                               DENYING IN PART MOTION TO
                                                       CONTINUE EARLY NEUTRAL
15
      G6 HOSPITALITY LLC, MOTEL 6                      EVALUATION (“ENE”) AND CASE
16    OPERATING L.P., and DOES 1-50,                   MANAGEMENT CONFERENCE
      inclusive,                                       (“CMC”);
17
                                   Defendants.
18                                                     (2) CONTINUING ENE; and
19
                                                       (3) MODIFYING CMC TO BE
20                                                     TELEPHONIC
21
                                                       [ECF No. 17]
22
23         This matter comes before the Court on the parties’ Joint Motion to Continue the
24   Early Neutral Evaluation Conference (“ENE”), Case Management Conference (“CMC”),
25   and Corresponding Deadlines, filed on July 7, 2020. ECF No. 17. For the reasons that
26   follow, the Court (1) GRANTS the request to continue the ENE; (2) RESETS the ENE
27   for October 6, 2020 at 2:00 p.m. to take place via videoconference; (3) DENIES the
28   request to continue the CMC; and (4) MODIFIES the CMC to take place telephonically.

                                                   1
                                                                          3:20-cv-00270-LAB-AHG
     Case 3:20-cv-00270-LAB-AHG Document 19 Filed 07/10/20 PageID.176 Page 2 of 8



 1         On February 18, 2020, the Court initially scheduled the ENE and CMC to take
 2   place on April 8, 2020 before the Hon. Allison H. Goddard. ECF No. 10. On March 30,
 3   2020, the Court granted the parties’ Joint Motion (ECF No. 12) to continue the ENE and
 4   CMC, because they had scheduled a private mediation before the Hon. Peter D. Lichtman
 5   (Ret.) for June 24, 2020. ECF No. 14. The Court reset the ENE and CMC for July 16,
 6   2020 at 2:00 p.m., and required the parties to exchange certain discovery in accordance
 7   with their Joint Mediation Plan by May 27, 2020. Id.
 8         In the present motion, the parties seek a second continuance of the ENE and CMC
 9   until October. ECF No. 17 at 3. In support, the parties explain that they have rescheduled
10   the private mediation before Judge Lichtman for September 22, 2020, in order to give
11   Defendants sufficient time to file a cross-complaint against third party InfoMart, Inc., and
12   because the parties recently learned new information during the parties’ informal pre-
13   mediation discovery exchange. Id. at 2. Accordingly, the parties contend that continuing
14   the ENE and CMC “will allow Defendants to file and serve their cross-claim against
15   InfoMart, as well as allow the parties, including InfoMart, a meaningful opportunity to
16   informally exchange information and documents to settle this matter without the burden
17   or expense of exchanging formal discovery, appearing at an ENE, or engaging judicial
18   resources.” Id. at 2-3.
19         Parties seeking to continue an ENE must demonstrate good cause. ECF No. 10 at 4
20   (“An ENE may be rescheduled only upon a showing of good cause”); Chmb.R. at 2 (stating
21   that any request for continuance requires “[a] showing of good cause for the request”); see
22   also Fed. R. Civ. P 16(b)(4) (“A schedule may be modified only for good cause and with
23   the judge’s consent”).
24         “Good cause” is a non-rigorous standard that has been construed broadly across
25   procedural and statutory contexts. Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259
26   (9th Cir. 2010). The good cause standard focuses on the diligence of the party seeking to
27   amend the scheduling order and the reasons for seeking modification. Johnson v. Mammoth
28   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).

                                                  2
                                                                             3:20-cv-00270-LAB-AHG
     Case 3:20-cv-00270-LAB-AHG Document 19 Filed 07/10/20 PageID.177 Page 3 of 8



 1         Here, the Court finds the parties have shown good cause to continue the ENE, so
 2   that Defendants have an opportunity to file their intended cross-complaint and the parties
 3   are able to pursue private mediation before engaging in the Court process. Accordingly,
 4   the motion to continue the ENE is GRANTED.
 5         The ENE is CONTINUED to October 6, 2020 at 2:00 p.m. and will take place via
 6   videoconference. The Court issues the following Mandatory Procedures to be followed
 7   in preparation for the ENE:
 8         1.     Purpose of the Conference: The purpose of the ENE is to permit an informal
 9   discussion between the attorneys and the settlement judge of every aspect of the lawsuit in
10   an effort to achieve an early resolution of the case. All conference discussions will be
11   informal, off the record, and confidential.
12         2.     Full Settlement Authority Required: A party or party representative with
13   full and complete authority to enter into a binding settlement must be present via
14   videoconference or immediately available to join. Full authority to settle means that a
15   person must be authorized to fully explore settlement options and to agree at that time to
16   any settlement terms acceptable to the parties. Heileman Brewing Co., Inc. v. Joseph Oat
17   Corp., 871 F.2d 648, 653 (7th Cir. 1989). The person needs to have “unfettered discretion
18   and authority” to change the settlement position of a party. Pitman v. Brinker Int’l, Inc.,
19   216 F.R.D. 481, 485–86 (D. Ariz. 2003). Limited or sum certain authority is not adequate.
20   Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595–97 (8th Cir. 2001). A person who needs
21   to call another person who is not present on the videoconference before agreeing to
22   any settlement does not have full authority.
23         3.     Confidential ENE Statements Required: No later than October 1, 2020,
24   the parties shall submit confidential statements of five (5) pages or less directly to the
25   chambers of Magistrate Judge Goddard outlining the nature of the case, the claims, and the
26   defenses. These statements shall not be filed or served on opposing counsel. They shall
27   be lodged via email at efile_goddard@casd.uscourts.gov. The ENE statement is limited to
28   five (5) pages or less, and up to five (5) pages of exhibits or declarations. Each party’s

                                                   3
                                                                            3:20-cv-00270-LAB-AHG
     Case 3:20-cv-00270-LAB-AHG Document 19 Filed 07/10/20 PageID.178 Page 4 of 8



 1   ENE statement must outline:
 2                A.     the nature of the case and the claims,
 3                B.     position on liability or defense,
 4                C.     position regarding settlement of the case with a specific1
 5                       demand/offer for settlement, 2 and
 6                D.     any previous settlement negotiations or mediation efforts.
 7         4.     Appearances via Videoconference Required: All named parties, party
 8   representatives, including claims adjusters for insured defendants, as well as principal
 9   attorney(s) responsible for the litigation must attend the ENE via videoconference. All who
10   attend the ENE must be legally and factually prepared to discuss and resolve the case.
11   Counsel appearing without their clients (whether or not counsel has been given settlement
12   authority) will be subject to immediate imposition of sanctions. To facilitate the
13   videoconference ENE, the Court hereby orders as follows:
14                A.     The Court will use its official Zoom video conferencing account to hold
15                       the ENE. If you are unfamiliar with Zoom: Zoom is available on
16                       computers through a download on the Zoom website
17                       (https://zoom.us/meetings) or on mobile devices through the
18                       installation of a free app.3 Joining a Zoom conference does not require
19                       creating a Zoom account, but it does require downloading the .exe file
20                       (if using a computer) or the app (if using a mobile device). Participants
21
22
     1
23    A general statement, such as that a party “will negotiate in good faith,” is a not a specific
     demand or offer.
24
     2
25     If a specific demand or offer cannot be made at the time the ENE statement is submitted,
     then the reasons as to why a demand or offer cannot be made must be stated. Further, the
26   party must explain when they will be in a position to state a demand or offer.
     3
27           If possible, participants are encouraged to use laptops or desktop computers for the
     video conference, rather than mobile devices.
28

                                                   4
                                                                               3:20-cv-00270-LAB-AHG
     Case 3:20-cv-00270-LAB-AHG Document 19 Filed 07/10/20 PageID.179 Page 5 of 8



 1                    are encouraged to create an account, install Zoom and familiarize
 2                    themselves with Zoom in advance of the ENE. 4 There is a cost-free
 3                    option for creating a Zoom account.
 4               B.   Prior to the start of the ENE, the Court will email each participant an
 5                    invitation to join a Zoom video conference. Again, if possible,
 6                    participants are encouraged to use laptops or desktop computers for the
 7                    video conference, as mobile devices often offer inferior performance.
 8                    Participants shall join the video conference by following the ZoomGov
 9                    Meeting hyperlink in the invitation. Participants who do not have
10                    Zoom already installed on their device when they click on the
11                    ZoomGov Meeting hyperlink will be prompted to download and
12                    install Zoom before proceeding. Zoom may then prompt participants
13                    to enter the password included in the invitation.
14               C.   Each participant should plan to join the Zoom video conference at least
15                    five minutes before the start of the ENE to ensure that the conference
16                    begins promptly at 2:00 p.m.
17               D.   Zoom’s functionalities will allow the Court to conduct the ENE as it
18                    ordinarily would conduct an in-person one. The Court will divide
19                    participants into separate, confidential sessions, which Zoom calls
20                    Breakout Rooms. 5 In a Breakout Room, the Court will be able to
21                    communicate with participants from a single party in confidence.
22                    Breakout Rooms will also allow parties and counsel to communicate
23                    confidentially without the Court.
24
25
     4
            For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
26   us/categories/200101697-Getting-Started
27
     5
          For more information on what to expect when participating in a Zoom Breakout
28   Room, visit: https://support.zoom.us/hc/en-us/articles/115005769646

                                                5
                                                                           3:20-cv-00270-LAB-AHG
     Case 3:20-cv-00270-LAB-AHG Document 19 Filed 07/10/20 PageID.180 Page 6 of 8



 1               E.   No later than October 1, 2020, counsel for each party shall send an
 2                    e-mailto the Court at efile_goddard@casd.uscourts.gov containing the
 3                    following:
 4                    i.     The name and title of each participant, including all parties
 5                           and party representatives with full settlement authority, claims
 6                           adjusters for insured defendants, and the primary attorney(s)
 7                           responsible for the litigation;
 8                    ii.    An e-mail address for each participant to receive the Zoom
 9                           video conference invitation; and
10                    iii.   A telephone number where each participant may be reached
11                           so that if technical difficulties arise, the Court will be in a
12                           position to proceed telephonically instead of by video
13                           conference. (If counsel prefers to have all participants of their
14                           party on a single conference call, counsel may provide a
15                           conference number and appropriate call-in information,
16                           including an access code, where all counsel and parties or party
17                           representatives for that side may be reached as an alternative to
18                           providing individual telephone numbers for each participant.)
19                    iv.    A cell phone number for that party’s preferred point of
20                           contact (and the name of the individual whose cell phone it is)
21                           for the Court to use during the ENE to alert counsel via text
22                           message that the Court will soon return to that party’s Breakout
23                           Room, to avoid any unexpected interruptions of confidential
24                           discussions.
25               F.   All participants shall display the same level of professionalism during
26                    the ENE and be prepared to devote their full attention to the ENE as if
27                    they were attending in person, i.e., cannot be driving while speaking to
28                    the Court. Because Zoom may quickly deplete the battery of a

                                                 6
                                                                              3:20-cv-00270-LAB-AHG
     Case 3:20-cv-00270-LAB-AHG Document 19 Filed 07/10/20 PageID.181 Page 7 of 8



 1                       participant’s device, each participant should ensure that their device is
 2                       plugged in or that a charging cable is readily available during the video
 3                       conference.
 4         5.     Requests for Continuances: Requests to continue ENEs are rarely granted.
 5   An ENE may be rescheduled only upon a showing of good cause and adequate notice to
 6   the Court. Absent extraordinary circumstances, requests for continuances will not be
 7   considered unless submitted in writing no less than seven (7) days before the ENE. All
 8   requests for continuances must be made by a joint motion. The request must state:
 9                A.     The original date;
10                B.     The number of previous requests for continuances;
11                C.     A showing of good cause for the request;
12                D.     Whether the request is opposed and why;
13                E.     Whether the requested continuance will affect other case management
14                       dates; and
15                F.     A declaration from the counsel seeking the continuance that describes
16                       the steps taken to comply with the existing deadlines, and the specific
17                       reasons why the deadlines cannot be met.
18         However, the parties have not shown good cause to continue the CMC. Defendants
19   initially removed this case and filed an answer on February 13, 2020. ECF Nos. 1, 2.
20   Ordinarily, Local Rule 16.1(c) requires that an ENE take place within forty-five (45) days
21   of the filing of the first answer, and the CMC must take place within 30 days thereafter.
22   While the Court recognizes that compelling circumstances warrant a delay of the ENE in
23   this case, the Court’s interest in docket efficiency strongly counsels against delaying the
24   commencement of formal discovery until eight months after the case was filed. Moreover,
25   initiating formal discovery may facilitate the parties’ early settlement efforts.
26         Therefore, the Court DENIES the request to continue the CMC. However, the Court
27   will not require the parties to appear in person for the CMC, and instead CONVERTS the
28   CMC to be telephonic. Counsel shall call the chambers teleconference line at

                                                   7
                                                                               3:20-cv-00270-LAB-AHG
     Case 3:20-cv-00270-LAB-AHG Document 19 Filed 07/10/20 PageID.182 Page 8 of 8



 1   1-877-873-8018 and use 8367902 as the access code to attend the CMC on the previously
 2   scheduled date and time of July 16, 2020 at 2:00 p.m. Client participation at the Telephonic
 3   CMC is not required or expected.
 4         IT IS SO ORDERED.
 5
 6   Dated: July 10, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  8
                                                                             3:20-cv-00270-LAB-AHG
